UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGINA LEWIS,

                                 Plaintiff,
                                                                19-CV-11504 (CM)
                     -against-
                                                                CIVIL JUDGMENT
UNITED STATES OF AMERICA,

                                 Defendants.

         Pursuant to the order issued December 23, 2019, dismissing the action,

         IT IS ORDERED, ADJUDGED AND DECREED that the action is dismissed without

prejudice because Plaintiff can proceed in this Court only through a guardian ad litem.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 23, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
